Case: 1:14-cr-00185-JG Doc #: 260 Filed: 06/08/21 1 of 4. PageID #: 2971



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                        :
 UNITED STATES OF AMERICA,              :           CASE NO. 1:14-cr-00185
                                        :
                Plaintiff,              :           OPINION & ORDER
                                        :           [Resolving Doc. 246]
 v.                                     :
                                        :
 KENNETH A. WHITE,                      :
                                        :
                Defendant.              :
                                        :

 JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

            Defendant Kenneth A. White requests a reduced sentence under the compassionate

 release statute, 18 U.S.C. § 3582. 1 The government opposes. 2

            For the following reasons, the Court DENIES White’s motion.

      I.         Background

            On October 31, 2014, a federal jury found White guilty on one count of conspiracy

 to make false claims and six counts of making false claims. 3 On April 6, 2015, this Court

 sentenced White to a total of 155 months of incarceration and three years of supervised

 release. 4 White is scheduled for release in January 2029. 5

      II.        Discussion

            On August 10, 2020, White moved for compassionate release. 6 On January 22, 2021,

 White’s court-appointed counsel filed a supplement in support of White’s motion. 7 White


            1
              Docs. 246, 254.
            2
              Doc. 257.
            3
              Doc. 92.
            4
              Doc. 127.
            5
              Doc. 257.
            6
              Doc. 246.
            7
              Doc. 254.
Case: 1:14-cr-00185-JG Doc #: 260 Filed: 06/08/21 2 of 4. PageID #: 2972

 Case No. 1:14-cr-00185
 GWIN, J.

 seeks a sentence reduction because he has a pre-existing condition that increases his risk of

 serious illness if contracts COVID-19. Moreover, White argues he received a significant trial

 penalty at sentencing and he has served a substantial portion of his sentence. 8

          The government opposes. 9 The government agues White has not established that

 extraordinary and compelling reasons warrant release. Moreover, the government contends

 that the § 3553 sentencing factors do not support a sentence reduction. 10

          A. Exhaustion

          The Court may modify a defendant’s sentence upon a motion from the defendant if

 the defendant filed the motion thirty or more days after the defendant sent a compassionate

 release request to their warden. 11

          The government admits that White has satisfied the statutory exhaustion

 requirement. 12

          B. Eligibility

          Generally, to grant compassionate release, a court must: (1) “find that extraordinary

 and compelling reasons warrant [a sentence] reduction,” 13 (2) “ensure that such a reduction

 is consistent with applicable policy statements issued by the Sentencing Commission,” and

 (3) “consider[ ] all relevant sentencing factors listed in 18 U.S.C. § 3553(a).” 14



          8
            Doc. 254.
          9
            Doc. 257.
          10
             Id.
          11
             18 U.S.C. § 3582(c)(1)(A); see also United States v. Alam, 960 F.3d 831, 834–35 (6th Cir.
 2020).
          12
             Doc. 257. at 5–6.
          13
             “[I]n the absence of an applicable policy statement for inmate-filed compassionate-release
 motions, district courts have discretion to define ‘extraordinary and compelling’ on their own
 initiative.” U.S. v. Elias, 984 F.3d 516, 519–20 (6th Cir. 2021).
          14
              Id. at 518. (citing U.S. v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020) (citing
 18 U.S.C. § 3582(c)(1)(A))) (internal quotation marks omitted).
                                                  -2-
Case: 1:14-cr-00185-JG Doc #: 260 Filed: 06/08/21 3 of 4. PageID #: 2973

 Case No. 1:14-cr-00185
 GWIN, J.

        However, there are presently no applicable Sentencing Commission policy

 statements for inmate-filed compassionate release motions. 15 Therefore, in cases, as here,

 where an inmate files a motion on their own behalf, the court “may skip step two.” 16

        In this case, White has not established that extraordinary and compelling reasons

 warrant compassionate release. The Court acknowledges that White is marginally obese,

 which can increase his risk for serious illness from COVID-19. But White contracted

 COVID-19 in December 2020 and has since recovered. Moreover, the risk of contracting

 COVID-19 at FCI McKean, where White is housed, has decreased in recent weeks.

 Presently, there are are no confirmed COVID-19 cases among inmates, and only two staff

 members currently have COVID-19. 17 Further, FCI McKean has fully vaccinated 605 18 of its

 971 inmates. 19

        Further, the § 3553 factors do not support compassionate release. White has a history

 of committing financial fraud and the fraud for which he is currently imprisoned was for

 hundreds of thousands of dollars. 20 The Court believes the sentence it originally imposed is

 still appropriate in light of the sentencing factors.




        15
             See Elias, 984 F.3d at 519 (“[U.S.S.G.] § 1B1.13 is not an applicable policy statement for
 compassionate-release motions brought directly by inmates, and so district courts need not consider
 it when ruling on those motions.”); Jones, 980 F.3d at 1108 (stating that “[t]he Commission’s policy
 statement on compassionate release resides in U.S.S.G. § 1B1.13” but explaining that “§ 1B1.13
 does not ‘appl[y]’ to cases where an imprisoned person files a motion for compassionate release.”).
          16
             Jones, 980 F.3d at 1111.
          17
              See Federal Bureau of Prisons, COVID-19 Cases FCI McKean, June 4, 2021,
 https://www.bop.gov/coronavirus/ (last visited June 7, 2021).
          18
              See Federal Bureau of Prisons, COVID-19 Vaccine Implementation, June 4, 2021,
 https://www.bop.gov/coronavirus/ (last visited June 7, 2021).
          19
                    See       Federal        Bureau        of        Prisons,      FCI         McKean,
 https://www.bop.gov/locations/institutions/mck/ (last visited June 7, 2021).
          20
             Doc. 257. at 5–6.
                                                 -3-
Case: 1:14-cr-00185-JG Doc #: 260 Filed: 06/08/21 4 of 4. PageID #: 2974

 Case No. 1:14-cr-00185
 GWIN, J.

   III.    Conclusion

          For the foregoing reasons, the Court DENIES White’s request for compassionate

 release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).


          IT IS SO ORDERED.


  Dated: June 8, 2021                            s/   James S. Gwin
                                                 JAMES S. GWIN
                                                 UNITED STATES DISTRICT JUDGE




                                              -4-
